IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40911

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 772
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 27, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
BLAIR FREDERICK BRADLEY,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period of confinement of two years, for felony driving under the
       influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Blair Frederick Bradley was convicted of felony driving under the influence, Idaho Code
§§ 18-8004, 18-8005(6), 18-8008. The district court sentenced Bradley to a unified term of eight
years, with a minimum period of confinement of two years, suspended the sentence, and placed
him on probation. Bradley appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Bradley’s judgment of conviction and sentence are affirmed.




                                                   2